 

Clerk, U S District Court
District Of Montana
IN THE UNITED STATES DISTRICT COURT Missoula

FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
RONALD MASCARENA,
CV 18-121—BLG—DLC-JCL

Plaintiff,
vs. ORDER
RYAN KRAMER, OFFICER
SCHWEIGRT, and BILLINGS
POLICE DEPARTMENT,

Defendants.

 

Before the Court is United States Magistrate Judge Jeremiah C. Lynch’s
Findings and Recommendations, which he entered in this matter on July 17, 2019.
(Doc. 42.) There, Judge Lynch recommended that the Court grant summary
judgment as to all defendants. (Jd.) No party objects. See 28 U.S.C. §
636(b)(1)(C). Therefore, this Court reviews Judge Lynch’s Findings and
Recommendations for clear error. See McDonnell Douglas Corp. v. Commodore
Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981); Thomas v. Arn, 474 U.S.
140, 149 (1985). Clear error is “significantly deferential” and exists if the Court
is left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).
-|-
The rule is well-settled that a “judge’s function at summary judgment is not
to weigh the evidence and determine the truth of the matter but to determine
whether there is a genuine issue for trial.” Tolan v. Cotton, 572 U.S. 650, 656
(2014) (citation and internal quotation marks omitted). Summary judgment is
appropriate when “the movant shows that there is no genuine issue as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed.
Rule Civ. Proc. 56(a).

I. It is undisputed that Defendants Kramer and Schweigert did not violate
Plaintiff's constitutional rights, and they are entitled to qualified
immunity.

Defendants Kramer and Schweigert rely on the doctrine of qualified
immunity to support their motion for summary judgment. (Doc. 42 at 10.) At
the summary judgment stage, if the court finds that defendant officers’ alleged
conduct “did not violate a constitutional right, then the defendants are entitled to
immunity and the claim must be dismissed.” Hopkins v. Bonvicino, 573 F.3d
752, 762 (9th Cir. 2009). Where the plaintiff alleges excessive force as the
relevant constitutional violation, the court “weigh[s] three non-exclusive factors:
(1) the severity of the crime at issue; (2) whether the suspect poses an immediate
threat to the safety of officers or others; and (3) whether [the suspect] is actively
resisting arrest or attempting to evade arrest by flight.” Shafer v. County of Santa

Barbara, 868 F.3d 1110, 1116 (9th Cir. 2017) (internal quotation marks and
-2-
citation omitted).

Judge Lynch found a dearth of disputed material facts on the issue of
whether Defendants violated Plaintiff's constitutional right to be free from
excessive force, and the Court finds no clear error in his conclusion. As to the
first factor, Plaintiff does not dispute that, on the night of his arrest, he behaved
belligerently toward both the bartender and patrons of The Monte. (See Doc. 32-
1 at3.) He does not dispute that he refused to leave The Monte at the bartender’s
request. (Jd.) He does not dispute that he threatened to “come over the bar and
f*** up [the bartender’s] sh**” when the bartender dialed 9-1-1. (dd)
Accordingly, no genuine factual dispute exists as to the severity of Plaintiff's
criminal conduct at The Monte that night.

Second, and related to the first factor, Plaintiff does not raise any genuine
factual dispute as to whether he posed a serious threat to the safety of officers or
others on the night of his arrest. He does not dispute that he was still across the
street from The Monte—where he had undisputedly just threatened to “f*** up” an
employee—when Defendant Kramer approached him. (Doc. 39-2 at 5.) And,
he does not dispute the bartender’s observations of the arrest scene—that Plaintiff
was “flailing, aggressive, highly agitated, and spitfire cussing” while Defendant
Kramer attempted to handcuffhim. (Doc. 32-1 at 4.) The temporal and

geographic proximity of the arrest to Plaintiff's undisputed criminal conduct at The
-3-
Monte posed serious threats to both law enforcement and the public.

Third and finally, Plaintiff does not dispute that he actively resisted arrest.
In his response to Defendants’ motion for summary judgment, he states that he
asked, “What did I do wrong, Sir?” in an alleged effort to cooperate. (Doc. 39 at
2.) Be that as it may, he does not dispute that he refused to stop when Defendant
Kramer commanded him to do so, resisted arrest, and refused to cooperate when
Defendants attempted to place him in the police car. (See Doc. 39-2 at 4, 6, 7.)
And, Plaintiff does not dispute that he kicked at Defendant Schweigert as he and
Defendant Kramer attempted to detain Plaintiff in the police car. (Doc. 39-3 at
8.) Nor does Plaintiff dispute that Defendant Schweigert closed the car door only
to shield himself from the kicks Plaintiff aimed at him. (Jd.)

In sum, Plaintiff fails to present any genuine factual disputes on the issue of
excessive force. In his Findings and Recommendations, Judge Lynch goes on to
analyze whether the constitutional right violated was clearly established at the time
of the Defendants’ allegedly unlawful conduct. (Doc. 42 at 19-22.) However,
because the Court finds no clear error in Judge Lynch’s determination that the
Defendants did not violate Plaintiffs constitutional rights, there is no need to
address the second prong of qualified immunity analysis. See Hopkins, 573 F.3d

at 762; see also Pearson v. Callahan, 555 U.S. 223, 236 (2009).
If. Plaintiff presents no evidence that defendant Billings Police
Department advances an unconstitutional policy related to excessive
use of force.

Because the Court agrees with Judge Lynch’s finding that no underlying
constitutional violation exists, it follows that the Court also finds no clear error in
his conclusion that the Plaintiff cannot establish a claim of municipal liability
against Defendant Billings Police Department. (See Doc. 42 at 22 (citing City of
Los Angeles v. Heller, 475 U.S. 796, 799 (1986).) Additionally, the Court agrees
with Judge Lynch’s conclusion that, even if an underlying constitutional violation
did exist, Plaintiff fails to present evidence of an unconstitutional custom, policy,
or practice of excessive use of force, as required under Monell. See Monell v.
Dept. of Soc. Sves., 436 U.S. 658, 694 (1978).

Accordingly, because the Court sees no clear error in Judge Lynch’s
Findings and Recommendations (Doc. 42), IT IS ORDERED that:

(1) Judge Lynch’s Findings and Recommendations (Doc. 42) as to the grant
of summary judgment are ADOPTED IN FULL.

(2) The Clerk of Court is directed to close this matter and enter judgment in
favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

(3) The Clerk of Court should be directed to have the docket reflect that

the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

~5-
Procedure that any appeal of this decision would not be taken in good faith.

AO LITO

Dana L. Christensen, Chief Judge
United States District Court

DATED this |°* day of October, 2019.
